 



Exhibit 10.2
FORM OF STOCK OPTION AGREEMENT [FOR EMPLOYEES]

To:   «First Name» «LastName»   Re:   Non-Qualified Stock Option
Midway Games Inc. 2005 Long-Term Incentive Plan

  This Award will evidence the grant to you on «Date» (the “Award Date”) by the
Compensation Committee of the Board of Directors of Midway Games Inc. (the
“Company”) of an Option pursuant to the Company’s 2005 Long-Term Incentive Plan
(the “Plan”) to purchase up to «NumberofOptions» («numberofoptions2») shares
(“Option Shares”) of the common stock, par value $.01 per share, of the Company
at a price of «exerciseprice» Dollars ($«exerciseprice2») per share and the
terms and conditions of such Award. Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan.
     1. The Option is subject to the terms and conditions of this Agreement and
of the Plan.
     2. As used in this Agreement, the Company, its subsidiaries and affiliates
are collectively referred to as the “Employer Group”.
     3. This Agreement and the terms of the Award shall be governed by and
construed and interpreted in accordance with the substantive laws of the State
of Delaware, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.
     4. In consideration of the granting of this Option, and in addition to the
Company’s rights under any other similar provisions in the Plan, you agree you
will not disclose, discuss, copy or otherwise use or allow to be used, in any
manner, in competition with or contrary to the interests of any member of the
Employer Group, the customer lists, product research, engineering data or other
trade secrets of any member of the Employer Group. Nothing in this Agreement or
in the Plan shall confer upon you any right to continue in the service of the
Employer or any member of the Employer Group or shall interfere with or restrict
in any way the rights of any member of the Employer Group, which are hereby
expressly reserved.
     5. You acknowledge and agree that the Company may establish, from time to
time, appropriate procedures to provide for payment or withholding of such
income or other taxes as may be required by law to be paid or withheld in
connection with the exercise of the Option. By the execution hereof, you hereby
agree to pay to the Company [or your Employer] all such amounts requested by the
Company to permit the Company to take any tax deduction available to it
resulting from the exercise of the Option. You also agree to comply with any
procedures established from time to time by the Company, to ensure that the
Company receives prompt

 



--------------------------------------------------------------------------------



 



notice of the occurrence of any event which may create, or affect the timing or
amount of, any obligation to pay or withhold any such taxes or which may make
available to the Company any tax deduction resulting from the occurrence of such
event.
     6. Subject to the restrictions and conditions under this Agreement and the
Plan, the Option may be exercised, from the respective dates set forth below
with respect to the number of Option Shares set forth opposite such date, until
the expiration or termination of the Option:

      Number of Option Shares     Exercisable   Date Exercisable
Up to 25% of Option
  First Award Date Anniversary
Up to 50% of Option
  Second Award Date Anniversary
Up to 75% of Option
  Third Award Date Anniversary
Up to 100% of Option
  Fourth Award Date Anniversary

     7. The Option, to the extent not previously exercised or terminated, shall
expire on the day preceding the tenth anniversary of the Award Date.
     8. The Option may be exercised in whole or in part (but not as to
fractional shares), to the extent that the Option is then exercisable, subject
to the restrictions and conditions under this Agreement and the Plan, by
delivering to the Company a written notice of exercise in the form attached
hereto as Exhibit A, together with payment in full in cash or cash equivalent
(which may be such person’s personal check) or, to the extent permitted by
applicable law, in shares of Stock already owned by such person (which shares
shall be valued for such purpose on the basis of their Fair Market Value on the
date of exercise), or in any combination thereof; provided, however, that
payment in shares of Stock shall not be permitted unless the chief financial
officer of the Company determines that such payment will not require the Company
to recognize a compensation expense under applicable accounting rules. In the
event of payment in shares of Stock, such shares shall be appropriately endorsed
for transfer to the Company.
     9. (a) In the event that you cease your relationship with the Employer
Group by voluntarily terminating such relationship without the written consent
of the Company, or if the Employer Group shall terminate for cause such
relationship, unless otherwise determined by the Committee, the Option shall
terminate forthwith.
          (b) If you voluntarily terminate your relationship with the Employer
Group with the written consent of the Employer Group, which written consent
expressly sets forth a statement to the effect that this Option, to the extent
exercisable on the date of such termination shall remain exercisable, or if your
relationship with the Employer Group shall have been terminated by a member of
the Employer Group for reasons other than cause, unless otherwise determined by
the Committee, you may exercise this Option to the extent exercisable at the
time of such termination, at any time prior to the expiration of three months
after such termination, but not later than the date of expiration of the Option
as fixed at the time of grant. This Option shall not be affected by any change
in the position of employment so long as you continue to be an employee,
director, consultant or adviser of the Employer Group.

 



--------------------------------------------------------------------------------



 



          (c) Should you die during the existence of your relationship with the
Employer Group, or after the cessation of your employment with the Employer
Group, unless otherwise determined by the Committee, this Option shall
terminate, except that to the extent exercisable at the time of such death, it
may be exercised within one year after the date of such death but not later than
the expiration of the Option solely in accordance with all of the terms and
conditions of the Plan and the Award by your personal representatives or by the
person or persons to whom your rights under the Option shall pass by will or by
the applicable laws of descent and distribution.
          (d) In addition to the Forfeiture Events enumerated in Section 10(b)
of the Plan, the following shall also constitute Forfeiture Events and shall
trigger the forfeitures specified in Section 10(a) of the Plan: (i) You engage
in conduct related to your service for which either criminal or civil penalties
against you may be sought, (ii) you violate any policies of the Employer Group,
including, but not limited to, the Company’s insider trading policy or
anti-harassment policies, or (iii) you participate in a hostile takeover attempt
against the Company.
          (e) Except as provided in this Section 9, if your relationship with
the Employer Group shall cease for any reason, you will not be entitled, and
shall be deemed to have irrevocably waived any entitlement, for compensation for
loss of employment or any other compensation or benefit to compensate you for
the loss of any rights under the Plan or the Option.
     10. New options may be substituted for this Option, or the Company’s duties
as to the Option may be assumed by a corporation other than the Company, or by a
parent or subsidiary of the Company or such corporation, in connection with any
merger, consolidation, acquisition, separation, reorganization, liquidation or
other similar corporate transaction in which the Company is involved.
Notwithstanding the foregoing or the other provisions of the Options, in the
event such corporation, or parent or subsidiary of the Company or such
corporation, does not substitute new option rights for, and substantially
equivalent to, the Option or assume the Option, this Option shall terminate and
thereupon become null and void (i) upon dissolution or liquidation of the
Company, or similar occurrence, (ii) upon any merger, consolidation,
acquisition, separation, reorganization, or similar occurrence or (iii) upon a
Change in Control, provided, however, that you will have the right immediately
prior to or concurrently with such dissolution, liquidation, merger,
consolidation, acquisition, separation, reorganization or Change in Control to
exercise this Option in full whether or not then exercisable.
  A “Change in Control” means (a) the acquisition by any person or group, other
than Permitted Holders, of substantially all the assets of the Company or more
than 50% of the capital stock having the right to vote for the election of the
members of the Company’s Board of Directors or (b) the consummation of a
business combination involving the Company in which the holders of a majority of
the Company’s outstanding stock immediately prior to the consummation of the
business combination and any Permitted Holders cease to hold a majority of the
outstanding capital stock having the right to vote for the election of the
members of the Board of Directors or equivalent governing body of the surviving
or resulting entity. For purposes of this definition, the following are
“Permitted Holders”: Sumner M. Redstone, members of his family, and National
Amusements, Inc. and any entities owned or controlled, directly or indirectly,
by them.

 



--------------------------------------------------------------------------------



 



     Kindly evidence your acceptance of the Option and your agreement to comply
with the provisions of this Agreement and of the Plan by executing a copy of
this Agreement under the words “ACCEPTED AND AGREED TO” and returning it to the
Senior Vice President, Secretary and General Counsel of the Company, c/o the
Legal Department of Midway Games Inc.

      Very truly yours,
 
    MIDWAY GAMES INC.
 
   
By:
   
 
   
 
  «Authorized Officer»

Attachments
ACCEPTED AND AGREED TO
this ___day of                     , 200_.

 
«FirstName» «LastName»

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Dated:                     
Senior Vice President, Secretary and General Counsel
MIDWAY GAMES INC.
2704 West Roscoe Street
Chicago, IL 60618
Ladies and Gentlemen:
     Notice is hereby given of my election to purchase ___shares (the “Shares”)
of common stock, par value $.01 per share, of Midway Games Inc. (the “Company”)
at a price of «exerciseprice» Dollars ($«exerciseprice2») per share under the
stock option (the “Option”) granted to me on «grantdate» under the terms of the
Midway Games Inc. 2005 Long-Term Incentive Plan.
     I hereby certify that I am in compliance with the forfeiture provisions of
the stock option agreement dated as of «Date» between the Company and me.
     Enclosed is my check made payable to Midway Games Inc. in the amount of
$___in payment of the exercise price of the Shares and my check in the amount of
$___also made payable to Midway Games Inc. in payment of the tax due on such
exercise.
     The following information is supplied for use in issuing and registering
the Shares purchased:

     
Number of certificates:
                 
                                                                   
Denomination of
each certificate:
 
               
                                                                   
Full Name:
 
                                                                                
 
Address:
 
                                                                                                    
 
 
                                                                                                    
 
Social Security Number:
 
                                                                                

Very truly yours,
                                                                                
«FirstName» «LastName»

 